 1   THOMAS A. JOHNSON, #119203
     KRISTY M. HORTON, #271250
 2   Law Office of Thomas A. Johnson
     400 Capitol Mall, Suite 2560
 3
     Sacramento, California 95814
 4   Telephone: (916) 422-4022
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                        FOR THE EASTERN DISTRICT OF CALIFORNIA
 8
                                                    )
 9   UNITED STATES OF AMERICA,                      )   Case No.: 2:11-cr-0514-TLN and
                                                    )             2:12-cr-0031-TLN
10                 Plaintiff,                       )
                                                    )   STIPULATION AND ORDER FOR
11          vs.                                     )   CONTINUANCE OF JUDGMENT AND
12                                                  )   SENTENCING
     ANDREY KIM,                                    )
13                                                  )   Date: November 21, 2019
                                                    )   Time: 9:30 a.m.
14                 Defendant.                       )   Judge: Troy L. Nunley
                                                    )
15
16
                                           STIPULATION
17
            IT IS HEREBY STIPULATED BY AND AMONG ALL PARTIES that the
18
     Judgment and Sentencing scheduled for November 21, 2019, is continued to January 30,
19
     2020, at 9:30 a.m. in the same courtroom. Defense counsel is unavailable as he has been
20
     retained to represent a person in another matter who has been subpoenaed to testify
21
     before the grand jury on November 21, 2019. The PSR schedule is to be amended as
22
     follows:
23
     Judgment and Sentencing date:                              January 30, 2020
24
25
     Reply or Statement                                         January 23, 2020
26
     Motion for Correction of the Pre-Sentence
27   Report shall be filed with the court and                   January 16, 2020
28   served on the Probation Officer and opposing
     counsel no later than:

                                                                                            1
 1
 2
 3        IT IS SO STIPULATED.

 4
     DATED: October 29, 2019         By:   /s/ Thomas A. Johnson
 5                                         THOMAS A. JOHNSON
                                           Attorney for Andrey Kim
 6
 7   DATED: October 29, 2019               MCGREGOR W. SCOTT
                                           United States Attorney
 8
                                     By:   /s/ Lee Bickley
 9                                         LEE BICKLEY
                                           Assistant United States Attorney
10
11
                                 ORDER
12
          IT IS SO ORDERED.
13
     DATED: October 30, 2019
14                                          Troy L. Nunley
                                            United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                              2
